Citation Nr: 0031723	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-13 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left knee 
disability and, if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
Reserves from March 1990 to July 1990, and from September 
1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  In rating decision of December 1992, the RO denied 
service connection for a left knee disability; the veteran 
did not appeal that decision and it became final.

2.  In an administrative decision, dated in December 1997, 
the RO found that the veteran had not submitted new and 
material evidence to reopen her claim for service connection 
for a left knee disability; the veteran did not appeal that 
decision and it became final.

3.  Evidence submitted since the December 1997 decision is 
not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a left knee disability.


CONCLUSION OF LAW

Evidence received since the December 1997 administrative 
decision is new and material and the claim for service 
connection for a left knee disability is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that she initially 
complained of left knee pain on March 31, 1990.  The duration 
of the pain had been three days.  It was noted that there had 
been no trauma to the knee in the prior 72 hours.  On 
examination, there was no swelling or redness.  The knee had 
normal range of motion and normal weight bearing.  A medical 
record dated April 19, 1990, shows that she continued to 
complain of left knee pain.  The veteran reported that she 
had pain with running, marching and squatting.  She reported 
occasional swelling and denied locking.  Her gait and range 
of motion were normal.  The ligaments were stable and 
McMurray's test was negative.  There was tenderness 
bilaterally at MTF.  The assessment was "[p]robable early 
stress rexn b[ilateral] MTF."  Another service medical 
record dated April 25, 1990, shows that the veteran returned 
complaining of increased, bilateral medial knee pain.  The 
assessment was to rule out stress "rexn b[ilateral] MTF."  
A redeployment examination report dated in March 1991 is 
negative for complaints of or a diagnosis of a left knee 
disorder.

A VA outpatient treatment record dated in January 1992 shows 
that the veteran complained of recurrent left knee pain since 
basic training.  The veteran reported that the pain was worse 
with exercise.  On physical examination there were no visible 
lesions on the left knee.  There were no effusions and no 
point tenderness.  A record dated in April 1992 shows that 
the veteran again complained of left knee pain, starting 
during basic training in April 1990.  She denied any history 
of trauma to the knee.  According to the veteran, she had 
"buckling" and "popping" of the left knee with swelling 
after exercise.  On examination, the left patella was more 
mobile than the right and there was tenderness on the medial 
side of the patella.  The veteran received an injection into 
the pes bursa.  A VA radiology report dated in January 1992 
notes that anterior-posterior and lateral x-ray views of the 
left knee revealed well preserved joint space.  The 
patellofemoral joint space appeared to be normal.  There was 
no other soft tissue or bony abnormality seen.

At a VA examination in June 1992, the veteran again reported 
that she had onset of left knee pain in basic training, with 
no definite history of an injury.  She reported that within 
the prior month or two she had had a steroid injection into 
the knee and she was presently totally asymptomatic.  On 
examination, range of motion of the left knee was 0 to 145 
degrees without redness, heat, swelling or tenderness or 
evidence of instability.  She performed a good heel and toe 
walk and could perform a full squat and arise again.  The 
impression was left knee pain by history, uncertain etiology, 
presently asymptomatic.

In rating decision of December 1992, the RO denied service 
connection for a left knee disability.  The RO noted that 
there was no actual injury to the knee shown while the 
veteran was on active duty, and there was no actual 
disability of the knee shown presently.  The veteran was 
notified of this decision later that month and did not 
appeal.

In July 1997, the veteran submitted a letter indicating that 
she was trying to reopen her claim for service connection for 
a left knee injury during service.  In August 1997, the RO 
sent a letter to the veteran informing her of the need to 
submit new and material evidence to reopen the claim.  In 
December 1997, the RO notified the veteran that because it 
had not received new and material evidence to reopen her 
claim for service connection for a left knee disability, the 
claim was denied.

In July 1998, the RO received a statement from the veteran.  
The statement does not note disagreement with the December 
1997 decision to deny her claim and constitutes a new claim 
to reopen the claim for service connection for a left knee 
disability. 

A VA report dated in May 1998 of magnetic resonance imaging 
(MRI) of the left knee shows that the veteran had moderate to 
severe diffuse chondromalacia of the patella, no evidence of 
meniscal or ligament injury, and an old post-traumatic change 
at the lateral posterior tibial plateau and adjacent femur.  
The clinical indication was noted to be "injury in 1990."  
Subsequent to receipt and review of additional VA outpatient 
treatment records, in rating decision of December 1998, the 
RO found that no new and material evidence had been submitted 
to reopen the claim.

A VA outpatient treatment record dated in May 1999 notes that 
the veteran complained of left knee pain for 10 years after a 
fall during basic training.  She had received treatment with 
steroid injections which alleviated the pain.  An examination 
revealed medial joint tenderness.  Lachman's test was 
negative.  It was noted that an MRI revealed chondromalacia 
patella.  In a July 1999 supplemental statement of the case, 
the RO continued to deny reopening the claim for service 
connection for a left knee disability.

II.  Analysis

As noted above, the most recent denial of service connection 
for a left knee disability was the December 1997 decision 
which found that no new and material evidence had been 
submitted to reopen the claim.  Prior unappealed RO decisions 
are final and may not be reopened absent the submission of 
new and material evidence warranting revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.156(a), 3.160(d), 20.200, 20.302 (2000).  Where a 
final RO decision existed on a claim, that claim may not be 
thereafter reopened and allowed, and a claim based upon the 
same factual basis may not be considered by the Board.  38 
U.S.C.A § 7104(b) (West 1991).  The exception is that if new 
and material evidence is presented or secured with respect to 
the claim, the Secretary shall reopen the claim and review 
the former disposition.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F. 3d 1380, 1383 (Fed. Cir. 1996).

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the 
Federal Circuit held that in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991), the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 

Appeals) (Court) impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. § 3.156(a) 
as a reasonable interpretation of an otherwise ambiguous 
statutory term (found under 38 U.S.C. § 5108) and, without 
sufficient justification or explanation, rewrote the statute 
to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin and 
related cases, see e.g. Sklar v. Brown, 5 Vet. App. 140, 145 
(1993), Robinette v. Brown, 8 Vet. App. 69 (1995) and Evans 
v. Brown, 9 Vet. App. 273 (1996), that required reopening of 
claim on the basis of "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the case was 
declared invalid.  Thus, the Federal Circuit held in Hodge 
that the legal standard that remains valid was that 
contemplated under 38 C.F.R. § 3.156(a) that requires that in 
order for new evidence to be material, the new evidence 
should "bear[ ] directly and substantially upon the specific 
matter under consideration . . . [and must be] so significant 
that it must be considered in order to fairly decide the 
merits of the claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.

However, subsequent to the above decisions, the law was 
changed and eliminated the well-grounded claim requirement 
set forth in 38 U.S.C.A. § 5107.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 

(Nov. 9, 2000).  Therefore, once it is determined that new 
and material evidence has been submitted to reopen a claim, 
the merits of the claim must be evaluated.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996)(table)).  Rather, it is 
the specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  In order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Id.

The evidence of record at the time of the December 1997 
decision included the veteran's service medical records, VA 
outpatient treatment records, the June 1992 VA examination 
report, and statements from the veteran.  These records show 
that the veteran complained of left knee pain during service 
and thereafter.  The current medical evidence, including 
January 1992 x-rays, was negative for a diagnosed left knee 
disorder.

Evidence added to the veteran's claims file since the 
December 1997 decision includes a May 1998 report of MRI of 
the left knee.  The MRI revealed moderate to 

severe diffuse chondromalacia patella and an old, post-
traumatic change at the lateral posterior tibial plateau and 
adjacent femur.  Thus, the evidence added to the record 
demonstrates that the veteran has a diagnosed left knee 
disability.

This additional evidence is new and was not considered by the 
RO in its December 1997 decision.  In addition, the Board 
finds that material evidence has been submitted which is 
relevant to the issue on appeal.  Because the evidence 
demonstrates that the veteran currently has a left knee 
disorder, a medical opinion is necessary as to whether it is 
related to the left knee pain complained of in service.

The Board finds that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a left knee disability.  Accordingly, the 
claim must be reopened.


ORDER

New and material evidence having been submitted to reopen the 
claim for service connection for a left knee disability, the 
claim is reopened.


REMAND

For the reasons noted above, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for a left knee disability.  
Once it is determined that new and material evidence has been 
submitted to reopen a claim, the merits of the claim must be 
evaluated.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The Board, 
however, finds that further development is necessary in this 
case in adjudicating the reopened claim on the merits.

The Board finds that another VA examination is necessary to 
obtain a medical opinion as to whether the veteran's current 
left knee disorders involving 

chondromalacia patella and old, post-traumatic change at the 
lateral posterior tibial plateau and adjacent femur, are 
related to the complaints of left knee pain in service and 
the diagnosed probable early stress reaction.

The veteran has identified medical records of treatment of 
her left knee at VA medical facilities in Jackson, 
Mississippi, and Houston, Texas.  The RO should attempt to 
locate any additional VA medical records of treatment of the 
veteran's left knee.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of treatment 
received for her left knee disorder, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source she identifies.  Copies of the 
medical records from all sources she 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and severity of her left knee 
disorder(s).  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  The examiner is requested 
to specifically note on the examination 
report whether the veteran's claims file 
was available for review.  The 
examination should include all tests or 
studies deemed necessary for an accurate 
assessment.  The examiner is specifically 
requested to provide a medical opinion 
whether any current left knee disability 
is related to the veteran's complaints of 
pain during service.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and, if they are not, the RO 
should implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review all the 
evidence of record and re-adjudicate the 
issue on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 8 -


